Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment filed 08/09/2022, that amended claims 1-4, 7, 15-16, and 18-20, is acknowledged.
	Claims 1-20 are pending.
Priority
	The instant application that was filed 07/10/2020, claims priority to provisional applications 62/873,277 and 62/873,293, both filed on 07/12/2019.  
Information Disclosure Statement
The information disclosure statement (IDS) dated 08/09/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Election/Restrictions
Applicant's election with traverse of Group I and species Dz3b in the reply filed on 08/09/2022 is acknowledged.  
The traversal of Group I is on the grounds that there is not a serious search burden because the claims encompass the same conjugate compounds.  This is not found persuasive because Group II is directed to a method of treatment and Group III is directed to a method of making a drug conjugate.  Both Groups II and III require distinct steps that are disparate from Group I, and Group II requires a population of  patients that is not required for Group I.  Additionally, the method of Group III can be used to make another materially different product and the method of Group II can be practiced with a plethora of other therapeutic agents.  For these reasons, there is a serious search burden.  
The traversal of the species requirement is that the species share significant structural similarities.  This argument is not persuasive.  The instant species encompass various core structures in addition to comprising multiple R and n groups.  For these reasons, there is a serios search burden.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6 and 18-19 are examined on the merits herein.
Claim Objections
Claims 1, 3, and 18-19 are objected to because of the following informalities:   
-Claims 1 and 3 recite “a THAD of the formula shown below” in reference to DZ3c.  This language is redundant and should be deleted from claim 1.  In claim 3, this language should be substituted with “a compound of Formula DZ3c below,” for claim language consistency.
-Claims 1 and 3 define “n” using Markush language, but fail to insert the conjunction “and” prior to the recitation of the final group member.  
-The formula DZ3c in claims 1 and 18-19 have a superfluous “5” recited below the structure.  The “5” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

-Claims 1 and 3 recite the limitation "wherein R3 of formula F1 is.”  There is insufficient antecedent basis for this limitation in these claims.
For the purposes of examination, R3 is interpreted as not further limiting the claim.  
-Claims 1, 3, 18 and 19 are indefinite because the last 3 lines of these claims are confusing and appear to broaden the species DZ3c to a genus.  For this reason, it is not understood if the species DZ3c is being claimed or if a genus of DZ3c is being claimed. 
For the purposes of examination, the last 3 lines of claims 1, 3, 18 and 19 are interpreted as not further limiting the claims.  
Claims 2-6 are rejected as being dependent on claim 1.  
-Claim 5 is indefinite because it is not understood what a bis-DHA compound selected from a THAD of formulae FII, FIII and FIV, is.  Compounds of formulae FII, FIII, and FIV are defined structures that comprise artemisinin.  It is unclear as to whether or not bis-DHA is in addition to the artemisinin in the compounds of formulae FII, FIII, and FIV.
For the purposes of examination, bis-DHA is interpreted as not further limiting the structures of FII, FIII and FIV.
-Claim 6 is indefinite because the phrase “a dosage form which is adapted to provide a low dosage of up to 2mg/kg,” is confusing.  It is not clear if this phrase means a dosage of 0-2mg/kg of the THAD of claim 3, from which claim 6 depends, or if this phrase means something else.
For the purposes of examination, this phrase is interpreted as a dosage of 0-2mg/kg of the THAD of claim 3.  
-Claim 18 recites the limitation "the HMCD residue" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 18 recites the limitation “from the group consisting of FV (DZ1a), FVI (DZ1b) and FVII (DZ1c)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this limitation is interpreted as the compounds recited in instant claim 17.
--Claim 18 recites the limitation “the drug and the HMCD” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 18 is indefinite because it is not understood what DRG is and how it relates to the claim.  It is unclear if DRG refers to “drug,” to artemisinin, or to something else entirely.  It is additionally unclear as to whether or not DRG is broadening the scope of claim 1 since claim 1 is directed toward artemisinin.
For the purposes of examination, DRG is interpreted as artemisinin.  
-Claim 18 is indefinite because it is confusing.  If THAD is selected formulae FII, FII, FIV, and DZ3c as recited in instant claim 1, it is unclear how it is additionally selected from FV (DZ1a), FVI (DZ1b) and FVII (DZ1c).  And it is unclear as to how DRG-HMCD is different from the THAD that is selected formulae FII, FII, FIV, and DZ3c as recited in instant claim 1. In summary, is not understood how claim 18 further limits claim 1.
For the purposes of examination, the DRG-HMCD is interpreted as not further limiting the compounds of formulae FII, FII, FIV, and DZ3c.  
-Claim 19 recites the limitation "the THAD conjugate of a dye residue conjugated to a DHA residue.” There is insufficient antecedent basis for this limitation in the claim.
- Claim 19  recites the limitation “from the group consisting of DZ1a, DZ1b, and DZ1c.”  There is insufficient antecedent basis for this limitation in the claim.
-Claim 19 is indefinite because the first four lines are confusing.  If THAD is selected formulae FII, FII, FIV, and DZ3c as recited in instant claim 1, it is not understood how it is also selected from the conjugate types recited in claim 19.  It is not understood how claim 19 further limits claim 1.
Additionally, it is unclear what DHA is; is it the dihydroartemisinin recited as part of the compounds of formulae FII, FII, FIV, and DZ3c in instant claim 1 or is it something else?
For the purposes of examination, the conjugate types are interpreted as not further limiting the compounds of formulae FII, FII, FIV, and DZ3c as recited in instant claim 1.  
DHA is interpreted as the artemisinin recited as part of the compounds of formulae FII, FII, FIV, and DZ3c.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/075996 to Chung (published 04/26/2018, IDS).
	Chung ’996 teaches chemotherapeutic conjugates with a heptamethine carbocyanine dye to resensitize human tumors to hormonal antagonists and chemotherapy (title).  
	The dyes are compounds of formula I:
	
    PNG
    media_image1.png
    94
    306
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    637
    media_image2.png
    Greyscale
 (pgs. 19-20).  

    PNG
    media_image3.png
    297
    543
    media_image3.png
    Greyscale
(pgs. 21-22).  
	R5 is taught as 
    PNG
    media_image4.png
    166
    111
    media_image4.png
    Greyscale
 (pgs. 22-25).  
	Specifically exemplified dye-therapeutic moiety conjugates include:

    PNG
    media_image5.png
    167
    471
    media_image5.png
    Greyscale
(pg. 12), 
(
    PNG
    media_image6.png
    190
    573
    media_image6.png
    Greyscale
 (pg. 13).  
	Pharmaceutical compositions comprising dye-therapeutic moiety conjugates and carriers are taught (pg. 30).  Excipients are taught (pg. 31).  
	The pharmaceutical formulations are available in unit dosage form (pg. 31).  Therapeutically effective amounts are taught, wherein therapeutically effective amounts or doses are the concentration of the conjugate that is sufficient to elicit the desired therapeutic effect (pg. 46).  This amount will vary from patient to patient and will depend upon the condition of the patient, the route of delivery, the weight, the sex, the age, the medical history, and other variables (pg. 46).  The dosage can be determined by a physician and adjusted (pg. 47).  
	While Chung ’996 teaches dihydroartemisinin derivatives, it differs from that of the instantly claimed invention in that it does not a) exemplify compounds of FII, FIII, FIV or DZ3c, or b) exemplify dosages.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the R3 of
    PNG
    media_image7.png
    160
    464
    media_image7.png
    Greyscale
 with 
    PNG
    media_image8.png
    297
    115
    media_image8.png
    Greyscale
, wherein R5 is 
    PNG
    media_image4.png
    166
    111
    media_image4.png
    Greyscale
, to arrive at the instantly claimed compounds of Formula FIII.  One of ordinary skill in the art would have been motivated to substitute R3 of
    PNG
    media_image7.png
    160
    464
    media_image7.png
    Greyscale
 with 
    PNG
    media_image8.png
    297
    115
    media_image8.png
    Greyscale
, wherein R5 is 
    PNG
    media_image4.png
    166
    111
    media_image4.png
    Greyscale
, with a reasonable expectation of success, because Chung ‘996 teaches that R3 can be 
    PNG
    media_image8.png
    297
    115
    media_image8.png
    Greyscale
and teaches that R5 can be 
    PNG
    media_image4.png
    166
    111
    media_image4.png
    Greyscale
.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the dosage of the conjugates of Chung ‘996 as up to 2mg/kg, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the dosage of the conjugates of Chung ‘996 as up to 2mg/kg, with a reasonable expectation of success, because Chung ‘996 teaches that dosages vary from patient to patient and will depend upon the condition of the patient, the route of delivery, the weight, the sex, the age, the medical history, etc., and teaches that the dosage can be determined by a physician and adjusted.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)


Note:  Though claims 1-5 were rejected above, the below rejection is being applied to specifically address the species election of 
    PNG
    media_image9.png
    127
    435
    media_image9.png
    Greyscale
.
	Claims 1-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/075996 to Chung (published 04/26/2018, IDS) in view of Konstat (published 2018, MDPI, PTO-892).
Chung ‘995 is applied as discussed above.
While Chung ‘995 teaches THAD compounds of formula FIII and compositions thereof, it differs from that of the instant invention, in that it does not teach 
    PNG
    media_image9.png
    127
    435
    media_image9.png
    Greyscale
.
	Konstat teaches artemisinin and its synthetic derivatives for the treatment of cancer (title, abstract, pg. 2—Fig 1, pgs. 4-6).  
	Specifically taught as derivatives are 
    PNG
    media_image10.png
    105
    83
    media_image10.png
    Greyscale
and dihydroartemisin (, pg. 2—Fig 1, page 3).  
	Although there are many modes of action through which artemisinin and its derivatives can exert an anticancer effect, they all center on the compounds’ capability to arrest cell growth or disrupt the steps in the cell cycle through proliferation pathways (pg. 4).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the artemisinin in Chung ‘955 with the  
    PNG
    media_image11.png
    70
    83
    media_image11.png
    Greyscale
 of Konstat, to arrive at 
    PNG
    media_image9.png
    127
    435
    media_image9.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute the artemisinin in Chung ‘995 with 
    PNG
    media_image11.png
    70
    83
    media_image11.png
    Greyscale
, with a reasonable expectation of success, because Konstat teaches artemisinin and its synthetic derivatives as cancer therapeutics and because substituting equivalents known for the same purpose (artemisinin and 
    PNG
    media_image11.png
    70
    83
    media_image11.png
    Greyscale
 for the treatment of cancer) is prima facie obvious, see MPEP 2144.06.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the dosage of the conjugates of Chung ‘996 as up to 2mg/kg, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the dosage of the conjugates of Chung ‘996 as up to 2mg/kg, with a reasonable expectation of success, because Chung ‘996 teaches that dosages vary from patient to patient and will depend upon the condition of the patient, the route of delivery, weight, sex, age, medical history, etc., and that it can be determined by a physician and adjusted.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-6 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 11-12 of copending Application No. 16/343,697 in view of Konstat (published 2018, MDPI, PTO-892).
‘697 claims DZ-DRG amide or ester conjugates of the formulas: 
    PNG
    media_image12.png
    479
    384
    media_image12.png
    Greyscale
, wherein artemisinin is claimed as the drug.  Pharmaceutical compositions comprising the conjugates are claimed.  
While ‘697 claims compounds of DZ3c and compositions thereof, it differs from that of the instant invention, in that it does not claim 
    PNG
    media_image5.png
    167
    471
    media_image5.png
    Greyscale
.
	Konstat teaches artemisinin and its synthetic derivatives for the treatment of cancer (title, abstract, pg. 2—Fig 1, pgs. 4-6).  
	Specifically taught as derivatives are 
    PNG
    media_image10.png
    105
    83
    media_image10.png
    Greyscale
and dihydroartemisin (, pg. 2—Fig 1, page 3).  
	Although there are many modes of action through which artemisinin and its derivatives can exert an anticancer effect, they all center on the compounds capability to arrest cell growth or disrupt the steps in the cell cycle through proliferation pathways (pg. 4).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the artemisinin in ‘697 with the  
    PNG
    media_image11.png
    70
    83
    media_image11.png
    Greyscale
 of Konstat, to arrive at 
    PNG
    media_image5.png
    167
    471
    media_image5.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute the artemisinin in ‘697 with 
    PNG
    media_image11.png
    70
    83
    media_image11.png
    Greyscale
, with a reasonable expectation of success, because Konstat teaches artemisinin and its synthetic derivatives as cancer therapeutics and because substituting equivalents known for the same purpose (artemisinin and 
    PNG
    media_image11.png
    70
    83
    media_image11.png
    Greyscale
 for the treatment of cancer) is prima facie obvious, see MPEP 2144.06.
This is an obviousness-type, provisional double patenting rejection.

	Claims 1-3 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23, and 27 of copending Application No. 16/343,732 in view of Konstat (published 2018, MDPI, PTO-892).
. 
	‘732 claims dye-therapeutic moiety conjugates of the structure: 	
    PNG
    media_image1.png
    94
    306
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    637
    media_image2.png
    Greyscale
, wherein Artemisinin is claimed as the drug.  
Further claimed as a species is 
    PNG
    media_image5.png
    167
    471
    media_image5.png
    Greyscale
.
While ‘732 claims compounds of DZ3c, it differs from that of the instant invention, in that it does not claim 
    PNG
    media_image5.png
    167
    471
    media_image5.png
    Greyscale
.
	Konstat teaches artemisinin and its synthetic derivatives for the treatment of cancer (title, abstract, pg. 2—Fig 1, pgs. 4-6).  
	Specifically taught as derivatives are 
    PNG
    media_image10.png
    105
    83
    media_image10.png
    Greyscale
and dihydroartemisin (, pg. 2—Fig 1, page 3).  
	Although there are many modes of action through which artemisinin and its derivatives can exert an anticancer effect, they all center on the compounds capability to arrest cell growth or disrupt the steps in the cell cycle through proliferation pathways (pg. 4).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the artemisinin in ‘732 with the  
    PNG
    media_image11.png
    70
    83
    media_image11.png
    Greyscale
 of Konstat, to arrive at 
    PNG
    media_image5.png
    167
    471
    media_image5.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute the artemisinin in ‘732 with 
    PNG
    media_image11.png
    70
    83
    media_image11.png
    Greyscale
, with a reasonable expectation of success, because Konstat teaches artemisinin and its synthetic derivatives as cancer therapeutics and because substituting equivalents known for the same purpose (artemisinin and 
    PNG
    media_image11.png
    70
    83
    media_image11.png
    Greyscale
 for the treatment of cancer) is prima facie obvious, see MPEP 2144.06.
This is an obviousness-type, provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622